Case 1:19-cv-03434-AT-SN Document 79 Filed 06/10/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
IRENE TARQUINO, DAVID TARQUINO, and DOC #:
NOELIA TARQUINO, DATE FILED: _ 6/10/2020
Plaintiffs,

-against- 19 Civ. 3434 (AT)

MUSE ENTERPRISES, INC., MICHELLE ORDER

ANDREWS, individually; MUSE ENTERPRISES
INC. RETIREMENT TRUST II PLAN; and LONG
ISLAND EMPLOYEE BENEFITS GROUP LTD.,

 

Defendants.
ANALISA TORRES, District Judge:

 

In light of the Honorable Sarah Netburn extending the deadline to complete discovery, ECF
No. 78, the case management conference scheduled for June 16, 2020 is ADJOURNED to November
17, 2020, at 10:40 a.m. By November 9, 2020, the parties shall file their joint status report. See id.

SO ORDERED.

Dated: June 10, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
